26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Tannell R. CURRY, true name Reginald Pullens, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-3377.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 25, 1994.Filed:  June 16, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Tannell Curry, a federal inmate, appeals the district court's1 denial of his 28 U.S.C. Sec. 2255 motion.  Having carefully reviewed the record, we conclude the district court correctly found that the record conclusively shows Curry is entitled to no relief.  See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, Chief Judge, United States District Court for the District of Minnesota